DARGAN, J.
It is not necessary, that the certificate should use the precise language of the act of Congress, but when different language is adopted, it must not be equivocal, or capable of bearing a different meaning, or of conveying a different idea, than the language used in the act. 13 Ala. 722. The certificate in this case shows, that the judge who made it was the presiding judge of the circuit court of the fourth judicial district, and also that Noxubee county, in the circuit court of which the judgment Was rendered, composed a part of this district. The certificate therefore excludes any other idea, than that he was the presiding judge of the court, the record of which was certified. The transcript was properly admitted as evidence. But we think the court erred in permitting the printed volume, purporting to be a digest of the laws of Mississippi, to go to the jury as evidence to prove the statute law of that State, fixing the rate of interest. It did not appear, either from the book itself, or otherwise, that the author published it, by any authority of the laws of that State, or that he was required by law to publish, or digest the statute laws of Mississippi. If the author had merely made a transcript of the statute, it would be clear to all, that this transcript or copy could not be received as evidence, without proof that it was a correct copy, and I cannot perceive how this transcript can become legal evidence, by being printed in a book merely.
*306In the case of Hanrick v. Andrews, 9 Porter, 1, the interest law of New York was read from a book published by the authority of that State, this court held, that it was properly admitted as evidence. The authorities on which the court relied in coming to that conclusion, fully sustain the opinion of the court. But I have found no case that holds, that a book purporting to be a digest of the statute laws of a State, can be received as evidence, unless it was published by authority of law. It is the fact, that the author was authorized, or required by law, to publish a digest, that makes his book evidence of the laws it contains, and not the mere fact that he has published a book, purporting to be a digest of those laws.
How it shall be made to appear, that the author was authorized to publish his digest, we will not inquire. But in the absence of all proof on this subject, and the book containing no evidence within itself, that it was published under the authority of law, it cannot be received as evidence of the laws it purports to contain.
Let the judgment be reversed, and the cause remanded.